911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward R. MADEJ, Plaintiff-Appellant,v.Nicholas F. BRADY, Secretary, Department of the Treasury,Defendant-Appellee.
No. 90-1734.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 25, 1990.Rehearing and Rehearing In Banc Denied Sept. 5, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 89-1736-HAR)
Edward R. Madej, appellant pro se.
Larry David Adams, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward R. Madej appeals from the district court's order dismissing his Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Madej v. Brady, C/A No. 89-1736-HAR (D.Md. Jan. 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.